                                                                        ,Ff#:
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 1 of 8 PageID  LED26
                                                                                              ' i
                                                                                              JAN '."" 6 2021
                                                                                                I
                                                                                                I
                                                                                        U. S. OISTRICT COURT
                              UNITED STATES DISTRICT COURT                            EASIERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                    ~T. LOUIS
                                                                                                I
                                    EASTERN DIVISION                                            '
                                                                                                '

UNITED STATES OF AMERICA,                      )        r                                I      I               ·
                                                                                                                    "

                       Plaintiff,
                                               )
                                               )
                                                            4:21CR00013 Rt~/SRW
                                               )
               v.                              )        No.
                                               )
  BRENDON DARNELL THOMAS,                      )_       Counts   1, 2, 3 & 7
  JOSEPH ROBERT HOLLIMAN,                      )        Counts   1, 4, 5 & 7
  DEDRICK DESHON JORDAN,                       )        Counts   1& 7
  TERRY JAMES WILLIAMS,                        )        Counts   1& 7
  CLIFFORD DWIGHT DAVIS, JR.,                  )        Counts   1, 6 & 7
  MARIA D. FLORES-CERVANTES,                   )        Counts   1, 6 & 7
  JACQUELINE RENEE HARRIS,                     )        Counts   1& 7
  THOMAS WILLIAM FOGLE,                        )        Counts   1& 7
                                                                                         I
  RICHARD LEROY CLARK,                         )        Counts   1& 7                    I
                                                                                         I
, SARAH NICOLE REYNOLDS,                       )        Counts   1& 7                    i
                                                                                                I

  JOSEPH MICHAEL SURAUD,                       )        Counts   1& 7                    I
                                                                                         I
  ALEXANDRA MARNI CHAMBERS,                    )        Counts   1 & 7.
  DEIDRE DENISE MEDCALF,                       )        Counts   1& 7
  DAVID MICHAEL NUELLE,                        )        Counts   1& 7
  MATTHEW JOSEPH AUBIN and                     )        Counts   1& 7
  KEVIN JOHN KARLL,                            )        Counts   1& 7
                                               )
                                                                                         I
                       Defendants.             )

                                          INDICTMENT

                                           COUNT ONE

       The grand Jury charges that:                                                             I
                                                                                                I
                                                                         I                      I
                                                                                                I
       Beginning at an exact time unknown to the Grand Jury but including January        20~9       and

continuing thereafter to the date of this indictment, in the Eastern District of Missou .1 ajd

els_ewhere,

                               BRENDON DARNELL THOMAS,
                               JOSEPH ROBERT HOLLIMAN,
                               DEDRICK DESHON JORDAN,

                                                    1




                                                                                         II     '
                                                                                         I      !
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 2 of 8 PageID #: 27



                               TERRY JAMES WILLIAMS,
                               CLIFFORD DWIGHT DAVIS, JR.,
                               MARIA D. FLORES-CERVANTES,
                               JACQUELINE RENEE HARRIS,
                               THOMAS WILLIAM FOGLE,.
                               RICHARD LEROY CLARK,
                               SARAH NICOLE REYNOLDS,
                               JOSEPH MICHAEL SURAUD,
                               ALEXANDRA MARNI CHAMBERS,
                               DEIDRE DENISE MEDCALF,
                             . DAVID MICHAEL NUELLE,
                               MATTHEW JOSEPH AUBIN and
                               KEVIN JOHN KARLL,
                                                                                          !   i
the defendants herein, did knowingly and intentionally conspire, combine, confederatf 8*d agree

with one or more other persons known and unknown to the Grand Jury, to commit          th~ fo~lowing
                         .                                                                I   !
offenses against the United States, to wit: to distribute and possess with intent to distribute
                                                                                          I  ,
                                                                                                a

mixture or substance containing a detectable amount of methamphetamine, a Schedult· II
                                                                                          I   I

controlled substance, in violation of Title 21, United States Code, Sections 8~1(a)(l),!

       All in violation of Title 21, United States Code, Section 846.

       With respect to each defendant, the amount involved in the conspiracy attribufabie to
                                                                         -·               I   .
each of them as a result of their own conduct, and the conduct of other conspirators r~asonably
         .                                                                                I   I

foreseeable to them, is 50 grams or more of actual methamphetamine, making the off~nsb
                                                                                              I
                                                                                              I
punishable under Title 21, United States Code, Section 84l(b)(l)(A)(viii).

                                           COUNT TWO

     The Grand Jury further charges that:

     On or about June 18, 2020, within the Eastern District of Missouri,

                               BRENDON DARNELL THOMAS,

the defendant herein, did knowingly possess one or more firearms in furtherance of tHe
                                                                                         I
                                                                                         I
                                                                                          '
                                                  2



                                                                                              !
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 3 of 8 PageID #: 28



                                                                                         I       I
commission of a drug trafficking crime which may be prosecuted in a court of the United~ States,
                                                                                                 !
to-wit: conspiracy to distribute and to possess with the intent to distribute a controlled surstance,

including but not limited to methamphetamine, as charged in Count One herein.

       In violation of Title 18, United States Code, Section 924(c).

                                         COUNT THREE

       The Grand Jury further charges that:
                                                                                         I
                                                                                         I
        On or about June 18, 2020, in the Eastern District of Missouri,                  I
                                                                                         I
                               BRENDON DARNELL THOMAS,                                   I       i

the Defendant herein, did knowingly possess one or more firearms, knowing he had Pfev~ously
                                                                                             i
                                                                                         I

been convicted in a court of law of one or more felony crimes punishable by a term of
                                                                                         I   '
imprisonment exceeding one year, and the firearms previously traveled in interstate of fo;reign
                                                                                         I   I
                     .                                                                   I   ;
                                                                                         I
commerce during or prior to being in defendant's possession.                             I
                                                                                         I
        In violation of Title 18, United States Code, Section 922(g)(l ).

                                          COUNT FOUR

      The Grand Jury further charges that:

      On or about June 18, 2020, within the Eastern District of Missouri,

                                JOSEPH ROBERT HOLLIMAN,

the defendant herein, did knowingly possess one or more firearms in furtherance of tHe
                                                                                         I   I
                                                                                         I   I
9ommission of a drug trafficking crime which may be prosecuted in a court of the U nJtef States,

to-wit: conspiracy to distribute and to possess with the intent to distribute a controlled sJbstance,
                                                                                             I
including but not limited to methamphetamine, as charged in Count One herein.                !
                                                                                             I



        In violation of Title 18, United States Code, Section 924(c).


                                                  3
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 4 of 8 PageID #: 29



                                          COUNT FIVE

       The Grand Jury further charges that:                                                     '           :

       On or about June 18, 2020, in the Eastern District of Missouri,

                               JOSEPH ROBERT HOLLIMAN,
                                                                                                            I
                                                                                                            i
the Defendant herein, knowingly possessed one or more firearms, knowing he had prerio:usly
                                                                                            I
been convicted in a court of law of one or more felony crimes punishable by a term 0£
                                                                                            I           ,
imprisonment exceeding one year, and the firearms previously traveled in interstate o~ fofeign ·

commerce during or prior to being in defendant's possession.

       In vioiation of Title 18, United States Code, Section 922(g)(l ).

                                           COUNT SIX

     Jhe Grand Jury further charges that:                                                               i
                                                                                                        I
     On or about April -18, 2020, within the Eastern Distric~ of Missouri,

                              CLIFFORD DWIGHT DAVIS and
                              MARIA D. FLORES-CERVANTES,
                                                                                                        I


the defendants herein, aided and abetted by each other and by others both known and winown,

did knowingly possess one or more firearms in furtherance of the commission of a drlg                   !


trafficking crime which may be prosecuted in a court of the United States, to-wit:   conlpi~acy to  I


distribute and to possess with the intent to distribute a controlled substance, including
                                .
                                                                                            bu~I not
                                                                                                    I
limited to methamphetamine, as charged in Count One herein.

     In violation of Title 18, United St<l;tes Code, Sections 2 and 924(c).

                                         COUNT SEVEN

     The Grand Jury further charges that:                                               I

                                                                                        I           I


     Beginning at a time unknown, but including January 2019 and continuing there~ft~r to the

                                                  4
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 5 of 8 PageID #: 30


                                                                                                        I
                                                                                                        I

date of this Indictment, in the Eastern District of Missouri, the Central District of Califoni.ia, and
                                                                                                        I


elsewhere,

                               BRENDON DARNELL THOMAS,
                               JOSEPH ROBERT HOLLIMAN,
                               DEDRICK DESHON JORDAN,
                               TERRY JAMES WILLIAMS,
                               CLIFFORD DWIGHT DAVIS, JR.,
                               MARIA D. FLORES-CERVANTES,
                               JACQUELINE RENEE HARRIS,
                               THOMAS-WILLIAM FOGLE,
                               RICHARD LEROY CLARK,
                               SARAH NICOLE REYNOLDS,
                               JOSEPH MICHAEL SURAUD,
                               ALEXANDRA,MARNI CHAMBERS,
                               DEIDRE DENISE MEDCALF,
                               DAVID MICHAEL NUELLE,
                               MATTHEW JOSEPH AUBIN and
                               KEVIN JOHN KARLL,                                           I        '




the defendants herein, did knowingly combine, conspire and agree with each other,
                                      .
                                                                                        an~ lith
                                                                                           I        ~
                                                                                           I    :
other persons known and unknown to the Grand Jury to commit offenses against
                                                                        .
                                                                             the United
                                                                                  , I      ~

                                                                                           :    I

States, to wit: to knowingly conduct and attempt to conduct financial transactions affecting
                                                                                           :    :
interstate or foreign commerce, which transactions involved the proceeds of a specified Jnlawful

activity, that is, to distribute and possess with intent to distribute controlled substance~ t9 include

methamphetamine, a Schedule II controlled substance, knowing the transaction was dbsikned in
                                                            '                             I     I
whole or in part to conceal or disguise the nature, the location, the source, the ownership/ or the

control of the proceeds of a specified unlawful activity, in violation of Title 18, Uniteh
                                                            '
                                                                                               S~ates
                                                                                                i
                                                                                                i
Code, Section 1956(a)(l)(B)(i).                                                                 I
                                                                                                I



      All in violation of Title 18, United States Code, Section 1956(h).




                                                   5
    Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 6 of 8 PageID #: 31



                                      FORFEITURE ALLEGATION

           The Grand Jury further finds by probable cause that:
                                                                                                       I           i
            1.     Pursuant to Title 21, United States Code, Section 853(a), upon convictibn pf an
                                                                                                       I       !
    offense in violation of Title 21, United States Code, Sections 841(a)(l) or 846, as set forth in
          .   ,                                                                              I !

    Count I, the defendants shall forfeit to the United States of Ainerica any property,     con~tit~ting, or
    derived from, any proceeds obtained, directly or indirectly, as the result of such violat~on, and
                                                                                                       I
                                                                                                       I
                                                                                                       I       '
    any property used, or intended to be used, in any manner or part, to commit, or to facilitate the

    commission of such violation.
                                                                                                               I
            2.      Subject to forfeiture is a sum of money equal to the total value of any ~ro~erty,
                                                                             .                     I       :
    constituting, or derived from, any proceeds obtained, directly or indirectly, as a result ~fthe

    violation set forth in Count I.
                           ~                                                             .     -   I

            3.     Pursuant to Title 18, United States Code, Section 924(d)(l) and Title 28, l)Jnited
                                                                                                   I       :

    States Code, Section 2461 (c), upon conviction of an offense in violation of Title 18,     lfni~ed
                                                                                                   '       I




    States Code, Sections 922(g) or 924(c) 'as set forth in Counts II through VII, the   defedd~ts shall
                                                                                                   i       :
    forfeit to the United States of America any firearm or ammunition involved in or used or:
                                                                                                   I       I




    intended to be used in said violations.

            4.      Specific property subject to forfeiture includes, but is not limited to, the
J
    following:                                                          .                          I

                                                                                                   I
                   a) Taurus model The Judge 410 revolver bearing SN#KR220028;   !                         1

                   b) Mossberg model 590 Mariner 12 gauge shotgun bearing SN#L533533;
                   c) Tula SKS model 1954r rifle bearing SN#HN3003;
                   ~) A Tack Life electronic money counter;
                   e) Approximately $17,520.00 U.S. currency;
                   f) Silver Rolex wristwatch;
                   g) Light blue Rolex wristwatch;
                   h) Silver/black Rolex wristwatch;

                                                       6
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 7 of 8 PageID #: 32



              i)    Gold Rolex wristwatch;
              j)    Blue Apple iPhone 11;
              k)    Black LG smartphone;
              1)    Black Nokia Tracphone;                              .        I !
              m)    2012 Mercedes Benz CLS550 sedan, VIN #WDDLJ7DBXCA030352;i
              n)    Approximately $129,776.00 U.S. currency;
              o)    Samsung QLED 65" television;
               p)   Digital scale;
               q)   Springfield Armory USA XD-9 subcompact 9 millimeter bearing
                    SN#GM714291;                                                     "-
              r)    Springfield Armory USA XD-9 subcompact 9 millimeter bearirig
                    SN#HG927781;
              s)    Heckler & Kock, Inc .. 22 caliber rifle bearing SN#HB007571;
              t)    One box Amscor lOmm 180 grain full metal jacket ammunition;
              u)    Five 9mm magazines and twenty rounds of 9mm ammunition;
              v)    Springfield Armory gun box serial number HG927781/UPC code
                    XDSG93398T;
              w)    Springfield Armory gun box serial number GM714291/UPC code
                    XDG9801HC;
              x)    2015 Dodge Charger with title VIN #2C3CDXHG9FH765888;
              y)    Two digital scales;
              z)    Colt MK IV semi-automatic pistol serial #RR12438.
                                                                                                I
       5.     If any of the property described above, as a result of any 11Ct or omission 9f the
                                                                                                I
                                                                                                I

defendants:

               a.       cannot be located upon the exercise of due diligence;
                                                                                           I

               b.       has been ~ransferred or sold to, or deposited with, a third party; I

               c.       has been placed ?eyond the jurisdiction of the court;

               d.       has been substantially diminished in value; or
                                                                                                i
               e.       has been commingled with other property which cannot be div1'ded

                        without difficulty,
                                                                                           I
                                                                                           I.
                                                                                           I




                                                   7
Case: 4:21-cr-00013-RLW-SRW Doc. #: 2 Filed: 01/06/21 Page: 8 of 8 PageID #: 33



the United States of America will be entitled to the forfeiture of substitute property punsuant
                                                                                            I
                                                                                                to
                                                                                            I


Title 21, United States Code, Section 853(p).

                                                              A TRUE BILL


                                                              FOREPERSON

SAYLER A. FLEMING
United States Attorney


PAUL J. D'AGROSA (#36966MO)
Assistant United States Attorney




                                                 8
